DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 05/10/2021. As directed by the amendment: claim 1 have been amended. Thus, claims 1-20 are presently pending in this application with claims 13-18 withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites “the therapeutic coating layer is continuous” which is already recited in amended claim 1. Therefore, claim 19 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicken et al. (US 2015/0217098 A1).
Regarding claims 1 and 19 Hicken discloses (fig. 1B) a medical device comprising: 
a substrate 104 including a generally rectangular body portion having a top surface (surface with 110 in fig. 1B; see ¶0039), a distal end and a proximal end (see annotated fig. 1B below), the top surface having opposing lateral sides 116 (see fig. 1B) and a middle portion 110 between the opposing lateral sides (portion 110 can be seen to be between the opposing lateral sides) from the distal end to the proximal end of the rectangular body portion (portion 110 can be seen to extend from the proximal end of the device to the distal end of the device; see annotated fig. 1B below); and 
a continuous therapeutic coating layer (medications on 116; see ¶0039 and 0028) including a therapeutic agent (see ¶0050) on at least one of the opposing lateral sides of the top surface of the rectangular body portion of the substrate (see ¶0039), such that the middle portion 110 of the top surface of the rectangular body portion of the substrate remains free of the therapeutic agent and any other therapeutic agents (portion 110 can be a non-medicated adhesive and adhesive is not a therapeutic agent since it does not deliver any drug or therapy to the body; see ¶0039).

    PNG
    media_image1.png
    446
    828
    media_image1.png
    Greyscale

Regarding claim 12 Hicken discloses (fig. 1B) a method for treating tissue comprising applying the medical device of claim 1 (see claim 1 above) to tissue (see ¶0026).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hicken in view of Chang et al. (US 4,849,224).
Regarding claim 2, Hicken discloses the claimed invention substantially as claimed, as set forth above for claim 1. Hicken is silent regarding the therapeutic agent is selected from amino acids, peptides, polypeptides, proteins, polysaccharides, muteins, immunoglobulins, antibodies, cytokines, blood clotting factors, hemopoietic factors, interleukins (1 through 18), 
However Chang, in the same field of endeavor, teaches of a similar substrate with a therapeutic agent that is selected from polysaccharides, growth factors, and somatostatin (col. 4 ln. 13-56). 
Therefore, the substitution of one known agent (polysaccharides, growth factors, and/or somatostatin as taught in Chang) for another (mediations as taught in Hicken) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Chang teaches that polysaccharides, growth factors, and/or somatostatin is a suitable medication and the substitution of the polysaccharides, growth factors, and/or somatostatin as taught in Chang would have yielded predictable results, namely, a device that delivers a drug. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hicken in view of Andriola et al. (US 4,666,441).
Regarding claims 3 and 4, Hicken discloses the claimed invention substantially as claimed, as set forth above for claim 1. Hicken is silent regarding the therapeutic agent is a chemotherapy drug; the chemotherapy drug is selected from paclitaxel and derivatives thereof, docetaxel and derivatives thereof, abraxane, tamoxifen, cyclophosphamide, actinomycin, bleomycin, dactinomycin, daunorubicin, doxorubicin, doxorubicin hydrochloride, epirubicin, 
However Andriola, in the same field of endeavor, teaches of a similar substrate with a therapeutic agent that is a chemotherapy drug that is methotrexate (see col. 5 ln. 57 - col. 6 ln. 13).
Therefore, the substitution of one known agent (methotrexate as taught in Andriola) for another (mediations as taught in Hicken) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Andriola teaches that methotrexate is a suitable medication and the substitution of the methotrexate as taught in Andriola would have yielded predictable results, namely, a device that delivers a drug. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hicken in view of Sand (US 2019/0021988 A1).
Regarding claims 5 and 7, Hicken discloses the claimed invention substantially as claimed, as set forth above for claim 1. Hicken is silent regarding the therapeutic coating layer further includes an excipient selected from a surfactant, a salt, an acid, a stabilizer, a polyhydric alcohol, a hydrotrope, a low molecular weight poly(ethylene glycol) or any combination thereof; the salt includes sodium chloride.

 Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hicken to have an excipient that is sodium chloride as taught by Sand, for the purpose of facilitating the passage of the drugs being delivered to the patient (see Sand ¶0037).
Regarding claim 6, Hicken as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Hicken as modified further teaches the surfactant is a cyclodextrin, sodium dodecyl sulfate, octyl glucoside, a sorbitan fatty acid ester, or combinations thereof (the prior art teaches a salt from the alternative list of claim 5, thus this limitation is not required).
Regarding claim 8, Hicken as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Hicken as modified further teaches the acid includes oleic acid, citric acid, ascorbic acid, or combinations thereof (the prior art teaches a salt from the alternative list of claim 5, thus this limitation is not required).
Regarding claim 9, Hicken as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Hicken as modified further teaches the stabilizer includes butylated hydroxytoluene (the prior art teaches a salt from the alternative list of claim 5, thus this limitation is not required).
Regarding claim 10, .
Claims 1, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gleiman (US 2012/0187179 A1) in view of Hicken.
Regarding claims 1 and 19 Gleiman discloses (fig. 2-5) a medical device comprising: 
a substrate 24 including a generally rectangular body portion having a top surface (see fig. 2 and ¶0038), a distal end (end with 24a; see fig. 2) and a proximal end (end opposite 24a; see fig. 2), the top surface having opposing lateral sides that run along the top surface of the rectangular body portion from the distal end to the proximal end of the rectangular body portion (see annotated fig. 2 below); and 
a therapeutic coating (see ¶0058) layer (agents in microbeads 40; see ¶0054) including a therapeutic agent (see ¶0054) on at least one of the opposing lateral sides of the top surface of the rectangular body portion of the substrate 24 (see annotated fig. 2 below), such that the middle portion of the top surface of the rectangular body portion of the substrate 24 remains free of any of the therapeutic agent and any other therapeutic agents (see annotated fig. 2 below, the agent is only in the microbeads 40).


    PNG
    media_image2.png
    701
    862
    media_image2.png
    Greyscale

		Gleiman is silent regarding the therapeutic coating layer is continuous. 
However Hicken, in the same filed of endeavor, teaches (fig. 1B) of a generally rectangular substrate for delivering a drug, the substrate comprising a continuous therapeutic coating layer (medications on 116; see ¶0039 and 0028) including a therapeutic agent (see ¶0050) on at least one opposing lateral side of a top surface of the rectangular body portion of the substrate (see ¶0039), such that a middle portion 110 of the top surface of the rectangular body portion of the substrate remains free of the therapeutic agent and any other therapeutic agents (portion 110 can be a non-medicated adhesive and adhesive is not a therapeutic agent 
Therefore, the substitution of one known pattern of therapeutic agent (lines as taught in Hicken) for another (beads as taught in Gleiman) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Hicken teaches that lines of therapeutic agent is a suitable alternative to beads of a therapeutic agent and the substitution of the lines of therapeutic agent as taught in Hicken would have yielded predictable results, namely, a device that delivers therapeutic agent to a patient. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 11, Gleiman as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Gleiman further discloses (fig. 2-5) the medical device is a surgical buttress (see ¶0038 and 0054).
Regarding claims 12, Gleiman as modified further teaches method for treating tissue comprising applying the medical device of claim 1 (see claim 1 above) to tissue (see Gleiman ¶0061).
Regarding claim 20, Gleiman as modified discloses the claimed invention substantially as claimed, as set forth above for claim 12. Gleiman further discloses (fig. 2-5) the medical device is applied to the tissue by a surgical stapler (see ¶0038).
Response to Arguments
Applicant’s arguments, see pg. 6, filed 05/10/2021, with respect to the rejection of claims 2-4 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 2-4 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 7, filed 05/10/2021, with respect to the rejection(s) of amended claim(s) 1 under 35 U.S.C. 102 (Gleiman) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of the amended claim over Hicken and Gleiman in view of Hicken.
Applicant’s arguments, see pg. 8-9, filed 05/10/2021, with respect to the rejection(s) of amended claim(s) 1 under 35 U.S.C. 102 (Freyman) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of the amended claim over Hicken and Gleiman in view of Hicken.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771